NEWS RELEASE EXHIBIT 99.1 Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO FOR IMMEDIATE RELEASE (727) 803-7135 SUPERIOR UNIFORM GROUP ANNOUNCES FISCAL 2 ● Net Earnings Per Diluted Share Rise 100% on 18.3% Net Sales Growth ● HPI Reports 59.3% Increase in Net Sales ● The Office Gurus Reports 42.6% Increase in Net Sales SEMINOLE, Florida – October 23, 2014 – Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the third quarter ended September 30, 2014, net sales were $52.3 million compared with 2013 third quarter net sales of $44.2 million. Net income was $3.4 million, or $0.48 per diluted share, compared with net income of $1.5 million, or $0.24 per diluted share, in the 2013 third quarter. For the nine months ended September 30, 2014, net sales were $146.5 million, compared with net sales of $106.0 million in the nine months ended September 30, 2013. Net income for the nine months ended September 30, 2014 was $8.5 million, or $1.24 per diluted share, versus net income of $4.2 million, or $0.67 per diluted share, in the first nine months of 2013. Michael Benstock, Chief Executive Officer, commented: “We are very pleased to once again report greatly improved operating results in the current quarter. We have continued to capitalize on the positive momentum provided from our acquisition of HPI at the beginning of our 2013 third quarter. In addition to HPI’s 59.3% increase in net sales, we saw solid growth in our remaining Uniforms and Related Products net sales of 6.3% as well as a 42.6% increase in our Remote Staffing Solutions net sales at The Office Gurus. - more - “We have been able to leverage our operating structure as a result of the significant growth in net sales and as such have seen significant improvement in our operating margins. Our financial position remains very strong, and combined with what appears to be improving demand from our customers and target customers, leaves us feeling optimistic about our prospects for the foreseeable future. We look forward to reporting continued improvement in our operating results as we move forward.” CONFERENCE CALL Superior Uniform Group will hold a conference call on Thursday, October 23, 2014 at 9:00 a.m. Eastern Time to discuss the company’s results. Interested individuals may join the teleconference by dialing (877) 317-6789. Please ask to be joined into the Superior Uniform Group call. The live webcast and archived replay also can be accessed in the investor information section of the Company's website at www.superioruniformgroup.com . A telephone replay of the teleconference will be available one hour after the end of the call through 9:00 a.m. Eastern Time on October 31, 2014. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations and refer to conference number . ABOUT SUPERIOR UNIFORM GROUP, INC. Superior Uniform Group ( NASDAQ: SGC ), established in 1920, is one of America's foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands - particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a "Customer 1st, Every Time!" philosophy and culture.Superior Uniform Group primarily sells its products through its signature brands Fashion Seal Healthcare® and HPI Direct® , Superior Uniform Group is also the parent company for The Office Gurus® , its BPO and Contact Center vertical. For more information, call (800) 727-8643 or visit www.superioruniformgroup.com . - more - Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. Comparative figures are as follows: SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2014 2013 Net sales $ 52,291,000 $ 44,184,000 Costs and expenses: Cost of goods sold 33,858,000 29,144,000 Selling and administrative expenses 13,121,000 12,817,000 Interest expense 144,000 95,000 47,123,000 42,056,000 Income before taxes on income 5,168,000 2,128,000 Income tax expense 1,800,000 620,000 Net income $ 3,368,000 $ 1,508,000 Per Share Data: Basic: Net income $ $ Diluted: Net income $ $ Cash dividends per common share $ $ - more - SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2014 2013 Net sales $ 146,548,000 $ 106,023,000 Costs and expenses: Cost of goods sold 95,053,000 68,492,000 Selling and administrative expenses 38,230,000 31,476,000 Interest expense 352,000 110,000 133,635,000 100,078,000 Income before taxes on income 12,913,000 5,945,000 Income tax expense 4,420,000 1,770,000 Net income $ 8,493,000 $ 4,175,000 Per Share Data: Basic: Net income $ 1.28 $ 0.67 Diluted: Net income $ 1.24 $ 0.67 Cash dividends per common share $ 0.42 $ 0.00 - more - SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2014 December 31, (Unaudited) 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ 3,023,000 $ 5,316,000 Accounts receivable - trade, net 29,685,000 22,735,000 Accounts receivable - other 3,603,000 4,133,000 Prepaid expenses and other current assets 5,404,000 6,012,000 Inventories 55,444,000 49,486,000 TOTAL CURRENT ASSETS 97,159,000 87,682,000 PROPERTY, PLANT AND EQUIPMENT, NET 16,164,000 13,160,000 OTHER INTANGIBLE ASSETS, NET 16,804,000 18,353,000 GOODWILL 4,135,000 4,135,000 DEFERRED INCOME TAXES 1,835,000 2,009,000 OTHER ASSETS 141,000 155,000 $ 136,238,000 $ 125,494,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 11,281,000 $ 8,363,000 Other current liabilities 7,893,000 7,768,000 Current portion of long-term debt 2,375,000 1,750,000 Current portion of acquisition-related contingent liability 1,183,000 - TOTAL CURRENT LIABILITIES 22,732,000 17,881,000 LONG-TERM DEBT 22,750,000 24,500,000 LONG-TERM PENSION LIABILITY 3,382,000 3,617,000 LONG-TERM ACQUISITION-RELATED CONTINGENT LIABILITY 5,719,000 6,806,000 OTHER LONG-TERM LIABILITIES 560,000 625,000 DEFERRED INCOME TAXES 170,000 130,000 SHAREHOLDERS' EQUITY 80,925,000 71,935,000 $ 136,238,000 $ 125,494,000 - more - SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2014 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 8,493,000 $ 4,175,000 Adjustments to reconcile net income to net cash provided from (used in) operating activities: Depreciation and amortization 2,842,000 1,620,000 Provision for bad debts - accounts receivable 141,000 86,000 Share-based compensation expense 1,338,000 789,000 Deferred income tax provision (benefit) 130,000 ) Gain on sales of property, plant and equipment ) ) Accretion of acquisition-related contingent liability 96,000 - Changes in assets and liabilities, net of acquisition of business: Accounts receivable - trade ) ) Accounts receivable - other 530,000 ) Inventories ) 1,498,000 Prepaid expenses and other current assets 608,000 ) Other assets 14,000 ) Accounts payable 2,918,000 2,308,000 Other current liabilities 91,000 3,875,000 Pension liability 68,000 485,000 Other long-term liabilities ) ) Net cash provided from operating activities 4,064,000 9,549,000 CASH FLOWS FROM INVESTING ACTIVITIES Additions to property, plant and equipment ) ) Disposals of property, plant and equipment 128,000 14,000 Purchase of business - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from long-term debt 46,197,000 44,740,000 Repayment of long-term debt ) ) Payment of cash dividends ) - Proceeds received on exercise of stock options 1,461,000 319,000 Excess tax benefit from exercise of stock options 188,000 - Common stock reacquired and retired - ) Net cash (used in) provided from financing activities ) 26,907,000 Net (decrease) increase in cash and cash equivalents ) 2,865,000 Cash and cash equivalents balance, beginning of year 5,316,000 3,554,000 Cash and cash equivalents balance, end of period $ 3,023,000 $ 6,419,000 #####
